Title: Thomas Jefferson to Thomas Hornsby, 11 November 1813
From: Jefferson, Thomas
To: Hornsby, Thomas


          Sir Monticello Nov. 11. 13.
          Your letter of July 21. was recieved on the 6th of Aug. and should have been answered immediately, but that I was in daily expectation of one from Govr Greenup on the same subject. I accordingly recieved one a fortnight after in which he inclosed a letter from you to him proposing an interview. and in his letter to me he said he should make an appointment with you as soon as he should be well enough. it has been in expectation of the result of this that I have so long omitted answering you.
			 but presuming
			 that something has prevented the interview proposed, I now proceed to acknolege the reciept of yours. I am much gratified by the candor and temper which breathes thro’ the whole of it, and with
			 the prospect it offers of a just and honorable adjustment of the difficulties into which I have
			 been unfortunately thrown. your statement shews that the different sentiments we entertain of our rights have been produced by an entirely different view of the facts. my statement of these to Governor Greenup was taken, partly from
			 the depositions in the suit of Peyton & John Henderson, and partly
			 from mr Peyton himself who read and affirmed that statement to be strictly true before it was sent away. it was indeed exactly what he had always and uniformly told me, from the time of the purchase in
			 1802. to this day: that, altho’ he knew that John Henderson here was the legal guardian of the 5. minor children, yet their removal to Kentucky had thrown them necessarily under the tutorage & care of
			 their mother and brothers there, and that he found James L. Henderson in the exercise of that care jointly with the mother, that the proposition to him to purchase their lands was from both, and that it was concluded with their joint approbation, the deed having been written and signed by Jas L. H. alone merely as the acting penman for the family.on the reciept of your letter, I communicated it to mr Peyton. in this it is supposed that mrs Henderson had no part in the transaction and that it was even without her knolege, or that of the young persons concerned. he not only solemnly attested again the facts he had ever before uniformly
			 stated to me, but added some new circumstances; particularly that the purchase having taken place at the same time with that of the dower, the whole transaction passed in a house of but a single
			 room, in which the family was necessarily together, and the whole of course done in their presence and unavoidably with their knolege. he, immediately on reading your letter wrote one to Jas L. Henderson, which he delivered me open to forward, in which he appeals to him to testify mrs Henderson’s joint agency in the case, and that the two daughters
			 Eliza and Frances were present & concurring. this last circumstance, to be sure, of the concurrence of the infants, is not material, because at their age they might not be supposed to understand what was
			 going on, and consequently not now to remember what they did not understand. I inclose you a copy of this letter in which mr Peyton reminds Jas L. H. of the facts with a minuteness and a confidence to which one cannot but give credence; and the more as it is a case in which he has no personal interest to lead him astray.
			 it is merely a
			 question of memory then between mrs Henderson and him; whether it is most likely she should have forgotten things which did happen, or he hold impressed in his memory things which did not happen? the testimony of Jas L. H. would decide between them, if we could obtain it; but that is rendered difficult by the slow and uncertain communications between this place and Washita. I am endeavoring however to procure it. altho’  they were not the legal, they were the natural guardians of the minor children, in the absence of John, the one legally appointed; and it was natural for a stranger, seeing them live in family together, acting for
			 the minors, and concurring in a measure for their advantage, to give credit for to what they undertook to do and to presume it would be settled among themselves. I know nevertheless that the law, to protect the interests of minors, gives them a right to annul such a
			 transaction when of age: yet custom sanctions it, because it would be very injurious to infants if opportunities of obvious benefit to them were to be lost for ever thro’ want of power to take
			 advantage of them. on the whole however,  I know, Sir, that yourself & mrs Hornsby have a right to chuse whether you will look to those who acted for her in her infancy, and to
			 the mortgage and bond of Jas L. Henderson for indemnification, or to annul their act, or to say what compromise you will make with an innocent purchaser who has honestly paid once
			 what was then the full
			 value, & by the decline
			 of the place is now become more than the value, who has been guilty of no fraud, nor other fault than that of over-confidence in what were deemed family transactions. on this subject I must ask the favor of you to confer with Governor Greenup, who is so kind as to undertake to act for me in this business, and I will confirm whatever he does in it. I propose this in order to facilitate a settlement, because it can be so much
			 better adjusted by conversation than in writing at the distance we are apart. and with the dispositions to justice
			 which your letter manifests, I trust that the adjustment will not be difficult.
			 to
			 the circumstances formerly stated, it may be proper to add that
			 the navigation of our river being now extended and
			 daily practised up to Charlottesville,
			 the warehouses at Milton rotted down, and the inspection about to be suppressed,
			 Milton is already nearly, and soon will be entirely abandoned, it’s vacant lots now selling merely as arable land. I am in duty bound
			 to thank you for the readiness with which you have stayed the
			 proceedings here, and willingness to enter into friendly explanations leading to a satisfactory settlement of the business;
			 and tender you the assurance of my esteem & respect.
          Th:
            Jefferson
         